 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 JOSEPH J. PURCELL
   Assistant U.S. Attorney
 3 Cal. State Bar No. 139231
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 5 (619) 546-7643
   joseph.purcell@usdoj.gov
 6
 7 Attorneys for Plaintiff
   United States of America
 8
 9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11   UNITED STATES OF AMERICA,                       Case No.: 20-CV-0223-BAS (MDD)
     ex rel. JOHN DOE-1 and JOHN DOE-2
12                                                   UNITED STATES’ NOTICE OF
                   Plaintiffs,                       ELECTION TO DECLINE
13                                                   INTERVENTION
                    v.
14
     SULLIVAN LAND SERVICES CO.,
15   LTD., d/b/a “SLS”, d/b/a “SLSCO”, LTD., FILED UNDER SEAL
     and ULTIMATE CONCRETE OF EL
16   PASO, LLC., d/b/a “ULTIMATE
     CONCRETE LLC.,
17                 Defendants.
18
19         Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States
20 notifies the Court of its decision not to intervene in this action.
21         Although the United States declines to intervene, we respectfully refer the Court to
22 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the
23 United States; providing, however, that the “action may be dismissed only if the court and
24 the Attorney General give written consent to the dismissal and their reasons for consenting.”
25 Id. The United States Court of Appeals for the Ninth Circuit has held that, notwithstanding
26 this language, the United States has the right only to a hearing when it objects to a settlement
27 or dismissal of the action. United States ex rel. Green v. Northrop Corp., 59 F.3d 953, 959
28 (9th Cir. 1995); United States ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 723-25
 1 (9th Cir. 1994). Therefore, the United States requests that, should either the relator or the
 2 defendants propose that this action be dismissed, settled, or otherwise discontinued, this
 3 Court provide the United States with notice and an opportunity to be heard before ruling or
 4 granting its approval.
 5         Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all
 6 pleadings filed in this action be served upon the United States, and that orders issued by the
 7 Court be sent to the Government’s counsel. The United States reserves its right to order
 8 any deposition transcripts, to intervene in this action, for good cause, at a later date and to
 9 seek the dismissal of the relator’s action or claim. The United States also requests that it be
10 served with all notices of appeal.
11         Finally, the Government requests that the relator’s Complaint, this Notice, and the
12 attached proposed Order be unsealed. The United States requests that all other papers on
13 file in this action remain under seal because in discussing the content and extent of the
14 United States’ investigation, such papers are provided by law to the Court alone for the sole
15 purpose of evaluating whether the seal and time for making an election to intervene should
16 be extended.
17         A proposed order accompanies this notice.
18         DATED:       December 3, 2020                 Respectfully submitted,
19
20                                                       ROBERT S. BREWER, JR.
                                                         United States Attorney
                                                                          Digitally signed by JOSEPH
21                                                      JOSEPH PURCELL           PURCELL
                                                                                 Date: 2020.12.03 11:25:45 -08'00'

22                                                       JOSEPH J. PURCELL
23                                                       Assistant United States Attorney

24                                                       Attorneys for Plaintiff
                                                         United States of America
25
26
27
28
                                                  2                                                       20CV0223
